The opinion of the court was delivered by
Willard, C. J.
The appellant was convicted of petit larceny in the General Sessions upon an indictment for grand larceny and sentenced to six months’ imprisonment, at hard labor, in the penitentiary. An appeal is taken from the refusal of the General Sessions to arrest this judgment. The question involved is whether the General Sessions had jurisdiction to pronounce sentence upon the conviction of petit larceny. As the indictment charged grand larceny, there is no question of its proper pendency before the Court of General Sessions. It is contended on the one hand, that, under the ruling of this court, in State v. Harper, 6 S. C. 464, the General Sessions was without original jurisdiction in cases of. petit larceny and could not give sentence upon a verdict of guilty of petit larceny.
In behalf of the state, it is claimed that the General Sessions has jurisdiction in case of petit larceny, and, at all events, after an indictment for the higher offence of grand larceny, could receive and act upon a verdict of guilty of petit larceny.
It is unquestionable that State v. Harper stands as an authority for reversing the judgment appealed from, and it becomes necessary to examine the validity of the ground on which the judgment in that, case was rendered. When the court is asked to follow the line .marked out by a single precedent case it is not at liberty to place its decision on the rule of stare decisis alone, without regard to the grounds on which the antecedent case was adjudicated. There are three elements that enter into the authority of a case claiming to stand as a leading case on the general principles of the law : First, the unanimity with which its judgment was pronounced; second, the fact that it has been followed; and, third, the duration of time during which it has been openly followed or tacitly, assented to. As, then, the authority of such a case is distinctly fortified by the next succeeding case, it is obvious that in the decision of the latter the *555solidity of the grounds of the former conclusion should be inquired into, for it is only where resort is had to the original sources and a concurring result obtained that the first decision can be said to be fortified by that which follows it. An original case could not possibly gain authority by a mere perfunctory following on the principle of stare decisis. No less careful scrutiny is demanded by the nature of questions that involve the distribution of public authority among the principal agencies of government and the establishment of the limits of judicial authority. To misconceive the fundamental principles that underlie the great structural features of the government is attended’ with at least as great evils as a misconception of the principles of the law; for while the latter may be connected in the ordinary course of legislative action the former demands-organic changes in the government itself; and, although the frequency with which such changes have been made in our country in the past has tended to inspire the opinion that little danger or inconvenience attends structural revision of the government, yet there is reason for believing that the instability that must inevitably result when frequent resort is had to the authority alone competent to revise that structure is an evil to be carefully guarded against. The present question involves a construction of the constitution, claimed to have the effect of depriving the Court of General Sessions of part of the jurisdiction which it has always exercised and which has been exercised by the courts of common law, from which the Court of General Sessions was derived. We feel bound then to re-consider the correctness of the conclusion reached by the court in the State v. Harper.
The decision in State v. Harper was, in effect, that the offence of petit larceny was defined and the punishment applicable thereto prescribed by Section 5 of the act of March 1st, 1870. 14 Stat. 402. That under the proper construction of that act, the punishment in case of the larceny of goods of or under the value of $20 was not to exceed a fine of $100 and imprisonment for thirty days. That cases of petit larceny were, under the operation of that act, within the meaning of Section 19, Article I., of constitution, cases to be tried summarily before a “ justice *556of the peace and other officer authorized bylaw” on information, under oath, without indictment, and of which a trial justice has exclusive jurisdiction, from the circumstance that he is the only officer authorized by law for that purpose, no provision having been made by the legislature for the election of justices of the peace. Under this conclusion the court held that the General Sessions was excluded from jurisdiction in all cases of petit larceny.
The section of the act of 1870 which was construed in State v. Harper is identical with the provisions of Section 12, Chapter XXV., of the general statutes, subsequently enacted. Oen. Stat. 195. That section is contained in the chapter prescribing the powers and duties of trial justices, and is as follows: “They shall have jurisdiction of larcenies by stealing of the property of another, of money, goods or chattels, or any bank note, bond, promissory note, bill of exchange, or other bill, order or certificate, or any book of accounts for or concerning money or goods due, or to become due, or to be delivered, or any deed or writing containing a conveyance of land or any other valuable contract, release or defeasance, or any writ, process or public record, if the property stolen does not exceed $20 in value.” No punishment is prescribed by this section; but, apart from the correctness of the view presented in State v. Harper, that will be presently considered, this seeming omission is supplied by another provision of the general statutes, taken from the act of 1866, (13 Stat. 407,) which is as follows : “Any simple larceny of any article of goods, choses in action, bank bills, bills receivable, chattels, or any article of personalty, of which, by law, larceny may be committed; of all domesticated animals, and animals ferce naturce, which have in any degree been subjected to the control of any owner, of all growing crops, or parts thereof, of all annual products of the soil, whether severed from the soil or not, and of all such fixtures and parts of the soil as were severed from the soil by an unlawful act, below the value of $20, shall be a misdemeanor and considered a petit larceny.” Here the designation of the offence as a misdemeanor makes applicable to it the punishment provided by law in case of misdemeanors. It is clear that, so far as the *557cases contained in these two sections are identical, the two sections are to be read in pari materia, and, such being the case, independent of the effect of any other statute or constitutional provision, the offence of petit larceny is to. be considered a misdemeanor, punishable in excess of the quantity of punishment contemplated in Section 19, Article I., of the constitution. If any case can arise under Section 12, Chapter XXV., that cannot be brought under Section 12, Chapter CXXIX., such a case is not presented by the present appeal, and was not presented in State v. Harper, and need not be considered.
The conclusion reached in State v. Harper, arose from reading Section 12, Chapter XXV., as enacted with special reference to the provisions of Section 19, Article I., of the constitution. The last named section is as follows: “All offences less than felony, and in which the punishment .does not exceed a fine of $100, or imprisonment for thirty days, shall be tried summarily before a justice of the peace or other officer authorized by law, without indictment or intervention of a grand jury, saving to the defendant the right of appeal; and no person shall be held to answer for any higher crime or offence unless on presentment of a grand jury, except in cases arising in the land and naval service, or in the militia, when in active service in time of war or public danger.” It was thus held, in substance, that the intention of the act that the offence of petit larceny shall be brought within the jurisdiction of a trial justice is the key of the construction of the act, and, as that intent could be effectuated in no other way than by adjusting the provisions of the act to correspond with the intention of Section 19, Article I., of the constitution, that such an adjustment was demanded by sound principles of construction. That adjustment consisted in looking to Section 19 as the means of fixing the maximum of punishment for petit larceny, and as that section limited the jurisdiction of the inferior courts proceeding summarily to punishment not exceeding a fine of $100 and imprisonment not exceeding thirty days, these limits were to be taken as the proper limits of punishment in all cases of petit larceny.
The pl’ineiple of the method of reasoning employed in State v. Harper to reach the conclusion just indicated is that the limit *558of the powers of the legislature must be regarded as an implied limit to their intention in order to give their purpose efficacy within the limit of their powers. In construing a statute enacted by a legislative body of limited powers, such construction should undoubtedly be aided by the presumption that in its passage the legislature was looking to the terms limiting its powers. Where the language is doubtful this consideration should have weight in determining a preference for that interpretation that is agreeable to the restrictions of the fundamental law. It is quite a different matter to read such a statute and the clauses of the constitution affecting the legislative powers in ■pari materia, as was done in State v. Harper. Where enactments, separately made, are read in pari materia, they are treated as having formed, in the mind of the enacting body, parts of a connected whole, though considered by such body at different moments of time and under distinct and separate aspects of the common subject. Such a principle is in harmony with the actual practice of legislative bodies, and is essential to give unity to the laws and a consistent embodiment in a connected system. It is difficult to see how this principle can become the means of connecting, for the purpose of construction, clauses and provisions of a constitution established by an authority distinct from and independent of such legislative body, and proceeding by different methods with the enactment of a strictly legislative body. As the two bodies cannot in their nature unite to carry out a common purpose, it is difficult to see how their independent enactments can be treated as if they had such capacity and intention.
If the design and intention of Section 19, Article I., was to fix the punishment due to the offence of petit larceny, or to any class of offences .to which that crime appertains, that effect would be accomplished independently of the statute, and even though it expressed an inconsistent intention. But it is not possible to. construe that section as having any such intention. It is possible that a law may be so framed as to practically embody in it the language of some clause or provision of the constitution, 'and thus to permit such language to take an effect beyond that intended by its use in the constitution.. In that case the clause *559•of the constitution so embodied would, for the purpose for which it was intended by the legislature, become a part of the act as •effectually as if its language was recited as part of the act. It would no longer take effect merely as part of the fundamental law, but as the language of the statutory law. Independently of such a case the whole effect of a clause of the constitution must remain that which the framers of the constitution intended for it. The question then arises : “ Has the legislature so embodied Section 19, Article I., of the constitution, in the act conferring jurisdiction on trial justices as to give it effect beyond that intended by the framers of the constitution, and such as it could only have by being enacted as part of the language of a statute?” Unless this question can be solved in the affirmative, no ground exists for reading that section in pari materia with the statute, as was done in State v. Harper.
To answer the question just stated in the affirmative, it is necessary to find in the statute an intention that it should be construed as- if Section 19, Article I., was embodied in it. It will not be contended that there is in the statute an expression of such an intent. Can it, then, be implied ? The argument in State v. Harper is, in effect, that there is an omission in the statute that ought to be supplied from some source, and, as no competent source appears but Section 19, that resort should be had to that to supply such deficiency. Assuming, for the present, that there is a clear omission in the statute, the obligation on the courts to supply it is not absolute. If it is a defective omission they cannot supply it without supplementing the legislative will, which is beyond their competency. If it is an omission intentionally, looking to a particular source from which the supply may come, all the courts can do is to follow that intention, and, by means of it, supply such omission.
But the conclusive view of this subject is that there is no omission in the statute. At the time of the passage of the act conferring jurisdiction in cases of petit larceny on trial justices, that offence was defined by the statute law as a misdemeanor, and certain penalties attached to it. The measure of punishment prescribed was in excess of that within the competency of trial justices under Section 19, Article I. If it had been the inten*560tion of the legislature so to reduce the measure of punishment in cases of petit larceny as to bring all such cases within the competency of trial justices, they would naturally have repealed the pre-existing law that stood in the way of such a result. They did not do so, but, on the contrary, both of these acts were reenacted as part of the general statutes. It was, therefore; the clear intention of the legislature that they should stand together, and, such being the case, they must be read together, and so we find the offence fully defined, and its proper measure of punishment indicated by placing it in this class of misdemeanors. There is, therefore, no omission to be supplied.
It is said that there was a clear intent that trial justices should take jurisdiction, and that could not be unless the measure of punishment, as thus fixed by law, should be reduced. On the other hand, as we have seen, there was an equally clear intention that the antecedent statute penalties should not be reduced, evidenced, as we have seen in the first place, by failing to repeal the previous law; and, in the second place, by re-enacting it side by side with the act conferring jurisdiction on trial justices. How this incongruity is to be explained, is matter of speculative opinion merely; possibly it was thought that Section 19 was a mere-limitation upon the power of punishment by trial justices and not a strict test of their jurisdiction, and thus, practically, two grades might exist in the offence of petit larceny — one dependent on the statute, and the other on the measure of punishment within the competency bf trial justices. This matter we cannot determine, but it is clear that we cannot raise an implication in favor of embodying the provisions of Section 19 in the statute without violating a much clearer implication — that they intended to leave standing the measure of punishment prescribed by the antecedent statute. This is conclusive of the question whether any ground exists in the intention of the statute for reading Section 19 in pari materia^with it as part of the expressed will of the legislature.
It is clear that the trial justices have, by Section 19, Article I., no exclusive jurisdiction of cases of petit larceny, and thus there is no ground for excluding the jurisdiction of the Court of General Sessions.
*561The sentence of the Court of General Sessions is free from obiection, as it was conformable to the punishment imposed in cases of misdemeanors under the operation of the act of March 1878. 16 Stat. 453.
The judgment of the Court of General Sessions must be-affirmed and the appeal dismissed.
McIver and McGowan, A. .J.’s, concurred.